Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 4-5, 8-11 and 17-18 are rejoined as detailed as follows.
Claims 1-3, 6-7 and 12-16 are allowable. Claims 4-5, 8-11 and 17-18, previously withdrawn from consideration as a result of applicant’s amendments dated 2-14-22, claims 4-5, 8-11 and 17-18 inclue all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 4-5, 8-11 and 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Further, in lines 9-10 of claim 12 change “a central portion the body” to - -a central portion of a body- -.

REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…at least one drain canal that has at least one entry opening near its top and at least one spout at its lower end, for removable insertion into and through the floor of the container so that the at least one entry opening, when the drain canal unit is interlocked with the container, faces the corner of the container; the said container having four upright side walls and having slots on at least two adjoining inner side walls of the four upright sidewalls, wherein the adjoining inner sidewalls form the corner of the container, the drain canal unit comprising
peripheral portions adapted to removably fit into and removably interlock with said slots to form a substantially water-tight seal when engaged with said slots so that the drain canal unit is engaged in an interlocked fashion with said two adjoining side walls of the container in proximity to said corner so that the engaged drain canal unit is positioned near the corner of the container and wherein the container is further adapted to removably receive the drain canal unit spout into and through an opening in the container floor so that a substantially water-tight seal is formed therebetween; so that when the drain canal unit is engaged with the container, at least one
circulation channel between the drain canal unit and the corner of the container is formed; hereby the engaged at least one drain canal unit and the container form at least one circulation route, wherein each circulation route has an entry portion positioned between the drain canal unit and the floor of the container, the at least one circulation channel positioned between the drain canal unit and the container corner, and the at least one drain canal positioned within the drain canal unit; so that water within the body of the container can circulate through the entry portion
into the at least one circulation channel and be drained through the drain canal unit
to exit the container assembly via its spout…” in claim 1 and the claim limitations of “…at least one spout extending from its lower end and that is adapted to removably fit into and through an opening in the individual container floor to provide a water-proof seal therebetween; the elongated body comprising a first surface and an opposing second surface wherein, when the drain canal unit is removably engaged with the individual container that the drain canal unit is adapted to fit into, faces a central portion of a body of the individual container, and the opposing second surface faces a corner of the individual container, and wherein the first and second surfaces are interconnected by side surfaces that comprise peripheral portions adapted to removably fit into slots on respective adjoining side walls of the individual container to provide a removable interlocked connection therebetween, wherein the adjoining sidewalls form the corner of the individual container and wherein, when the peripheral portions are removably fit into the slots on the adjoining sidewalls, at least one circulation channel between the drain canal unit and the corner of the individual container is formed; wherein the elongated body is at least partially hollow to provide a drain canal that is fluidly connected to the spout and that has at least one entry opening on the second surface of the drain canal body near the top of the drain canal unit…” in claim 12 are all not found in combination in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643